Citation Nr: 1439680	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 19, 2011, and in excess of 70 percent from January 19, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In October 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A Board decision in January 2013 granted a 70 percent rating for PTSD effective from January 19, 2011, and remanded the issues of an initial rating in excess of 10 percent prior to January 19, 2011, and entitlement to a TDIU.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied a rating in excess of 70 percent from January 19, 2011, and remand the case for readjudication in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, a remand is necessary.  As noted above, entitlement to an initial rating in excess of 10 percent prior to January 19, 2011, for PTSD was previously remanded.  As the AOJ has not complied with the Board's remand directive of issuing a supplemental statement of the case (SSOC), another remand of this issue is necessary.  As for entitlement to a rating in excess of 70 percent from January 19, 2011, the evidence shows that the AOJ obtained a VA examination in March 2013.  The AOJ also has not issued an SSOC considering this additional evidence, rendering a remand necessary.  Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the rating issue, so it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Atlanta and Dublin VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues remaining on appeal, considering all evidence added to the claims file since the December 2008 statement of the case.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



